 



Exhibit 10.14
Helios & Matheson
Ganga Griha
6-D Nungambakkam High Road
Chennai 600034
India
March 26, 2007
Helios & Matheson North America Inc.
(formerly The A Consulting Team, Inc.)
200 Park Avenue South
Suite 901
New York, NY 10003

         
 
  Re:   Authorization to Use “Helios & Matheson” Name, related trademarks,
service marks and service names (collectively, the “Helios & Matheson
Intellectual Property Rights”)

To Board of Directors:
     For good and valuable consideration, the sufficiency and receipt of which
is hereby accepted and acknowledged, Helios & Matheson Information Technology
Ltd., a corporation organized under the laws of India (“Helios & Matheson”),
hereby grants Helios & Matheson North America Inc. (formerly The A Consulting
Team, Inc.) (the “Company”), a New York Corporation and each of its subsidiaries
a non-exclusive, worldwide right to use the Helios & Matheson Intellectual
Property Rights on a royalty free basis.
     Helios & Matheson shall have the right to terminate the Company’s right to
use the Helios & Matheson Intellectual Rights upon each of the following events:

  (i)   the Company duly and properly effectuates a change of the Company’s
corporate name which change is not consented to or approved by Helios &
Matheson.     (ii)   the Company consummates a business combination or merger,
pursuant to which the Company is not the surviving corporation, or the Company
consummates a sale of all or substantially all of its assets without the consent
or approval of Helios & Matheson.

 



--------------------------------------------------------------------------------



 



Exhibit 10.14
Board of Directors
March 26, 2007
Page 2

  (iii)   the Company files or becomes a debtor subject to a bankruptcy
proceeding which proceeding or filing was not commenced by Helios or Matheson or
consented to by Helios & Matheson.

     Subject to Helios & Matheson’s right to terminate the Company’s right to
use the Helios & Matheson Intellectual Property Rights set forth in the
preceding paragraph the Company shall have a perpetual right to use the Helios &
Matheson Intellectual Property Rights.
     This agreement contains the entire agreement between the Company and Helios
& Matheson regarding the Helios & Matheson Intellectual Property Rights and this
agreement supersedes any prior oral or written agreements or undertakings
between the Company and Helios & Matheson regarding the Helios & Matheson
Intellectual Property.

            Very truly yours,


Helios & Matheson Information Technology Ltd.
      By:   /s/ V. Ramachandiran         V. Ramachandiran        Chairman     

 